IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-64,748-08


                      EX PARTE DONALD WAYNE COOKS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W04-00121-N(D) IN THE 195TH JUDICIAL DISTRICT COURT
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of deadly conduct

and sentenced to imprisonment for forty years. The Fifth Court of Appeals affirmed Applicant’s

conviction. Cooks v. State, No. 05-04-00620-CR (Tex. App.—Dallas 2005)(not designated for

publication).

        After a review of the record and the trial court’s findings, we find that Applicant’s claim in

ground one is without merit. Therefore, we deny relief. Applicant’s claims in grounds two and three

are dismissed as subsequent. TEX . CODE CRIM . PRO . Art. 11.07 §4(a)-(c).
Filed: May 18, 2016

Do not publish